360 F.2d 165
UNITED STATES of Americav.Robert E. SCHOONOVER, Appellant.
No. 15618.
United States Court of Appeals Third Circuit.
Argued April 19, 1966.
Decided May 6, 1966.

Edwin Krawitz, Stroudsburg, Pa., for appellant.
Carlon M. O'Malley, Jr., Asst. U. S. Atty., Scranton, Pa. (Bernard J. Brown, U. S. Atty., Scranton, Pa., on the brief), for appellee.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM:


1
The appellant has been convicted under an indictment charging in several counts falsely uttering two separate checks, forging one check and mail fraud. On certain counts the appellant complains that the evidence did not justify conviction. Our independent examination of the record satisfies us that the evidence warranted a guilty verdict on each count. Other points concerning the court's charge and rulings on the admission of evidence have been considered, but we find no reversible error.


2
The judgment and sentence of the District Court will be affirmed.